[Cite as State v. Hamilton, 2020-Ohio-5330.]


                                       COURT OF APPEALS
                                    RICHLAND COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


 STATE OF OHIO                                 JUDGES:
                                               Hon. William B. Hoffman, P.J.
         Plaintiff-Appellee                    Hon. Craig R. Baldwin, J.
                                               Hon. Earle E. Wise, Jr., J.
 -vs-
                                               Case No. 2019 CA 0120
 RONALD K. HAMILTON

        Defendant-Appellant                    O P I N IO N




 CHARACTER OF PROCEEDINGS:                     Appeal from the Richland County Court of
                                               Common Pleas, Case No. 2018-CR-0514


 JUDGMENT:                                     Affirmed

 DATE OF JUDGMENT ENTRY:                       November 18, 2020


 APPEARANCES:

 For Plaintiff-Appellee                        For Defendant-Appellant

 GARY BISHOP                                   JACEDA BLAZEF
 Prosecuting Attorney                          409 Park Avenue West
 Richland County, Ohio                         Mansfield, Ohio 44906

 JOSEPH C. SNYDER
 Assistant Prosecuting Attorney
 38 South Park Street
 Mansfield, Ohio 44902
Richland County, Case No. 2019 CA 0120                                                  2


Hoffman, P.J.
       {¶1}   Defendant-Appellant Ronald Hamilton appeals the judgment entered by the

Richland County Common Pleas Court convicting him following his guilty plea to gross

sexual imposition (R.C. 2907.05(B)), and sentencing him to sixty months incarceration.

Appellee is the state of Ohio.

                           STATEMENT OF THE FACTS AND CASE

       {¶2}   The victim in the instant case is a seven-year-old girl, who lived near

Appellant. Appellant’s girlfriend and the victim’s mother were best friends, and the two

families were close friends as well as neighbors. The victim referred to Appellant as

“Uncle Ronnie.”

       {¶3}   Between the dates of December 10, 2017, and March 26, 2018, Appellant’s

daughter reported to her school something was going on with the victim in the instant

case. The school and the Shelby Police Department became involved. The victim

reported to law enforcement she did not like Uncle Ronnie because he played the “tickle

monster game” with her, during which he licked her vaginal area.

       {¶4}   Appellant was indicted by the Richland County Grand Jury with rape (R.C.

2907.02(A)(1)(b)) and two counts of gross sexual imposition (R.C. 2907.05(A)(4), (B)).

On October 21, 2019, Appellant pled guilty to one count of gross sexual imposition in

violation of R.C. 2907.05(B), a felony of the third degree. The remaining counts were

dismissed. Following a presentence investigation and a sentencing hearing, the trial court

sentenced Appellant to sixty months incarceration.

       {¶5}   It is from the November 26, 2019, judgment of the Richland County

Common Pleas Court Appellant prosecutes his appeal, assigning as error:
Richland County, Case No. 2019 CA 0120                                                 3


             I.    THE   TRIAL    COURT      ABUSED      ITS    DISCRETION       IN

      SENTENCING         DEFENDANT-APPELLANT           TO   MORE      THAN     THE

      MINIMUM SENTENCE.

             II. THE TRIAL COURT ERRED AS A MATTER OF LAW IN

      SENTENCING DEFENDANT TO SIXTY MONTHS PRISON WHEN HIS

      MAXIMUM EXPOSURE TO PRISON WAS THIRTY-SIX MONTHS.



                                               I.

      {¶6}   In his first assignment of error, Appellant argues the court abused its

discretion in sentencing him to the maximum term of incarceration of sixty months.

      {¶7}   We review felony sentences using the standard of review set forth in R.C.

2953.08(G)(2), which provides in pertinent part:



             (2)The court hearing an appeal under division (A), (B), or (C) of this

      section shall review the record, including the findings underlying the

      sentence or modification given by the sentencing court.

             The appellate court may increase, reduce, or otherwise modify a

      sentence that is appealed under this section or may vacate the sentence

      and remand the matter to the sentencing court for resentencing. The

      appellate court's standard for review is not whether the sentencing

      court abused its discretion. The appellate court may take any action

      authorized by this division if it clearly and convincingly finds either of the

      following:
Richland County, Case No. 2019 CA 0120                                                     4


              (a)That the record does not support the sentencing court's findings

       under division (B) or (D) of section 2929.13, division (B)(2)(e) or (C)(4) of

       section 2929.14, or division (I) of section 2929.20 of the Revised Code,

       whichever, if any, is relevant;

              (b)That the sentence is otherwise contrary to law (emphasis added).



       {¶8}   A trial court's imposition of a maximum prison term is not contrary to law as

long as the court sentences the offender within the statutory range for the offense, and in

so doing, considers the purposes and principles of felony sentencing set forth in R.C.

2929.11 and the seriousness and recidivism factors set forth R.C. 2929.12. State v.

Kinser, 5th Dist. Muskingum No. CT2019-0089, 2020-Ohio-3881, ¶ 10, citing State v.

Santos, 8th Dist. Cuyahoga No. 103964, 2016-Ohio-5845, ¶ 12. Although a trial court

must consider the factors in R.C. 2929.11 and 2929.12, there is no requirement the court

state its reasons for imposing a maximum sentence, or for imposing a particular sentence

within the statutory range. Id. R.C. 2929.12 does not require the trial court to state on the

record it has considered the statutory criteria concerning seriousness and recidivism.

State v. Hayes, 5th Dist. Knox No. 18CA10, 2019-Ohio-1629, ¶49.

       {¶9}   At the sentencing hearing, the trial court indicated it had reviewed the

presentence investigation report, as well as letters sent to the court on Appellant’s behalf.

Dr. Bob Stinson, a forensic psychologist, and Appellant’s pastor both spoke on

Appellant’s behalf.

       {¶10} The trial court stated at the sentencing hearing it had considered the

purposes and principles of sentencing under R.C. 2929.11. The trial court found the injury
Richland County, Case No. 2019 CA 0120                                                      5


was exacerbated by the victim’s age, and she was abused by an adult she trusted. Sent.

Tr. 44. The trial court found what happened to the victim would never be erased, and she

would deal with this offense for the rest of her life. Sent. Tr. 45. The court found Appellant

held a position of trust to the victim. Id. Appellant was a trusted neighbor and was

permitted to be around the victim when his own daughter babysat the victim, giving him

access and the opportunity for abuse. Id. The court found none of the less serious factors

set forth in the statute existed in the instant case. Id.

       {¶11} The trial court further noted some of the recidivism factors applied to

Appellant. Appellant had a history of criminal convictions, although he had no prior felony

convictions. Sent. Tr. 46. Although Appellant said he was sorry, the trial court stated it

did not “see a lot of remorse other than that.” Id.

       {¶12} Based on the foregoing, we find the trial court considered the purposes and

principles of sentencing (R.C. 2929.11) as well as the factors that the court must consider

when determining an appropriate sentence. (R.C. 2929.12). Although not required to do

so, the trial court set forth its reasons for the maximum sentence on the record. While

Appellant may disagree with the weight given to these factors by the trial judge,

Appellant's sentence was within the applicable statutory range, and we find no basis for

concluding the sentence is contrary to law.

       {¶13} The first assignment of error is overruled.

                                                  II.

       {¶14} In his second assignment of error, Appellant argues the trial court erred in

sentencing him to 60 months incarceration because his maximum exposure was a

sentence of 36 months.
Richland County, Case No. 2019 CA 0120                                                 6


      {¶15} Appellant argues his maximum sentence was limited to 36 months

incarceration based on R.C. 2907.05(C):



             (2) Gross sexual imposition committed in violation of division (A)(4)

      or (B) of this section is a felony of the third degree. Except as otherwise

      provided in this division, for gross sexual imposition committed in violation

      of division (A)(4) or (B) of this section there is a presumption that a prison

      term shall be imposed for the offense. The court shall impose on an offender

      convicted of gross sexual imposition in violation of division (A)(4) or (B) of

      this section a mandatory prison term, as described in division (C)(3) of this

      section, for a felony of the third degree if either of the following applies:

             (a) Evidence other than the testimony of the victim was admitted in

      the case corroborating the violation;

             (b) The offender previously was convicted of or pleaded guilty to a

      violation of this section, rape, the former offense of felonious sexual

      penetration, or sexual battery, and the victim of the previous offense was

      less than thirteen years of age.

             (3) A mandatory prison term required under division (C)(2) of this

      section shall be a definite term from the range of prison terms provided in

      division (A)(3)(a) of section 2929.14 of the Revised Code for a felony of the

      third degree.
Richland County, Case No. 2019 CA 0120                                                   7


      {¶16} Appellant acknowledges R.C. 2929.14(A)(3)(a) provides for a sentence of

up to 60 months for a violation of R.C. 2907.05(B).           However, he argues R.C.

2907.05(C)(3) only refers to R.C. 2929.14 if the conditions of a prior conviction and

corroborating evidence is met.     Therefore, he argues the maximum sentence is 36

months, which is the maximum sentence for a third degree felony which is not sex-related.

We disagree.

      {¶17} In discussing the constitutionality of the corroboration requirement, the Ohio

Supreme Court explained, “Pursuant to R.C. 2907.05(C)(2)(a), the court shall impose a

mandatory prison term when “[e]vidence other than the testimony of the victim was

admitted in the case corroborating the violation.” State v. Bevly, 142 Ohio St.3d 41, 2015-

Ohio-475, 27 N.E.3d 516, ¶ 8. By its plain language, R.C. 2907.05(C)(2) distinguishes

when the prison term for violation of R.C. 2907.05 is mandatory, and when there is a mere

presumption in favor of prison. Pursuant to R.C. 2929.14(A)(3)(a), a 60 month sentence

is within the statutory range for a violation of R.C. 2907.05, whether a prison sentence is

mandatory or presumptive. We find nothing in R.C. 2907.05(C), which governs when a

prison sentence is mandatory as opposed to merely presumptive, alters the maximum

sentence the trial court could impose in the instant case.
Richland County, Case No. 2019 CA 0120                                            8


      {¶18} The second assignment of error is overruled.

      {¶19} The judgment of the Richland County Common Pleas Court is affirmed.




By: Hoffman, P.J.
Baldwin, J. and
Wise, Earle, J. concur